—Appeal from order of disposition, Family Court, Bronx County (Marjory Fields, J.), entered on or about February 16, 1996, which, upon respondent’s default, terminated his parental rights and committed custody and guardianship of the subject child to the Commissioner of Social Services and petitioner child-care agency for the purpose of adoption, following a fact-finding determination, also made on respondent’s default, that he had abandoned the child, unanimously dismissed, without costs, as taken from a nonappealable order.
The appeal must be dismissed as no appeal lies from an order entered on default (see, Matter of Monique Twana C., 246 AD2d 351, citing, inter alia, Matter of Geraldine Rose W., 196 AD2d 313, Iv dismissed 84 NY2d 957). Although respondent did move to vacate his default, such motion was denied by order entered on or about April 2, 1996, no appeal was taken therefrom, and no circumstances are present warranting that the appeal from the dispositional order be deemed in the interests of justice to include an appeal from the subsequent order denying vacatur (cf, Matter of Bonilla v Narvaez, 219 *159AD2d 158, 160). In any event, respondent’s affidavit in support of the requested vacatur at best showed only a subjective intent to keep in contact with the child, without any explanation for the complete lack of contact for almost two years prior to the filing of the petition (Social Services Law § 384-b [4] [b]; [5] [b]; see, Matter of Julius P., 63 NY2d 477, 481; Matter of Raymond Anthony A., 192 AD2d 529, Iv dismissed 82 NY2d 706). Nor does respondent show a meritorious defense with respect to the disposition, where, notwithstanding the claimed improvements in his life, he has not been involved with the child in any meaningful way for a long period of time, and the child has bonded with his foster mother (see, Matter of Charles Clarence C., 213 AD2d 294).
Concur — Sullivan, J. P., Milonas, Williams, Andidas and Saxe, JJ.